 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10
11
     HENRY’S BULLFROG BEES, ET AL.,         )   Case No. 2:21-CV-00582-TLN-CKD
12                                          )
                 Plaintiffs,                )   Judge Troy L. Nunley
13
                                            )   Magistrate Judge Carolyn K. Delaney
          vs.                               )
14
     SUNLAND TRADING, INC., ET AL.,         )   ORDER GRANTING STIPULATION TO
15                                          )   EXTEND PLAINTIFFS’ TIME TO FILE
16               Defendants.                )   AN AMENDED COMPLAINT (L.R. 143),
                                            )   REDUCE BRIEFING, AND ESTABLISH A
17                                          )   SCHEDULE FOR RESPONSIVE
                                            )   PLEADINGS OR MOTIONS
18                                          )
19                                          )
                                            )
20
21
22
23
24
25
26
27
28                                              1

         ORDER GRANTING STIPULATION TO EXTEND PLAINTIFFS’ TIME TO FILE AN AMENDED
        COMPLAINT (L.R. 143), REDUCE BRIEFING, AND ESTABLISH A SCHEDULE FOR RESPONSIVE
                                      PLEADINGS OR MOTIONS
 1          Pursuant to the stipulation of the Parties, and finding good cause thereon, the Court
 2   orders that:
 3          1.      In lieu filing motions to dismiss Plaintiffs’ complaint, Defendants shall meet and
 4   confer with Plaintiffs prior to the amendment of their complaint, and no responsive pleading or
 5   motion shall be filed with respect to Plaintiffs’ original complaint.
 6          2.      Without conceding any deficiencies with respect to their original complaint,
 7   Plaintiffs will file an amended complaint by June 28, 2021.
 8          3.      Defendants will have 30 days after the filing of an amended complaint to move,
 9   answer, or otherwise plead in response to the amended complaint.
10          IT IS SO ORDERED.
11
12
13   Dated: May 24, 2021
                                                              Troy L. Nunley
14                                                            United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                     2

          ORDER GRANTING STIPULATION TO EXTEND PLAINTIFFS’ TIME TO FILE AN AMENDED
         COMPLAINT (L.R. 143), REDUCE BRIEFING, AND ESTABLISH A SCHEDULE FOR RESPONSIVE
                                       PLEADINGS OR MOTIONS
